          Case 2:19-cv-05764-NIQA Document 6 Filed 03/16/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA


HELEN SWARTZ, Individually,

                       Plaintiff,
v.
                                                     Case No. 2:19-cv-05764-MIQA
STOUT ROAD HOTEL DEVELOPMENT, L.L.C, a
Pennsylvania Limited Liability
Company,

                        Defendant.
_________________________________     /


                                    NOTICE OF SETTLEMENT

       COMES NOW Plaintiff, Helen Swartz, Individually, by and through undersigned

counsel, and informs the Court that the matter has been amicably settled between the Parties,

subject to execution of settlement documents and receipt of settlement funds, and hereby

requests: that pursuant to a Court Order, the case be dismissed subject to the right of any party to

move the Court within thirty (30) days for the purpose of entering a Joint Stipulation for

Dismissal with Prejudice with the Court retaining Jurisdiction to Enforce the Terms of the

Settlement Agreement or, on good cause shown, to re-open the case for further proceedings.



Dated: March 16, 2020                         Respectfully submitted,


                                              /s/ Lawrence A. Fuller
                                              Lawrence A. Fuller, Esq., pro hac vice
                                              Fuller, Fuller & Associates, P.A.
                                              12000 Biscayne Boulevard, Suite 502
                                              North Miami, FL 33181
                                              Telephone: (305) 891-5199
                                              Facsimile: (305) 893-9505
                                              Lfuller@fullerfuller.com
         Case 2:19-cv-05764-NIQA Document 6 Filed 03/16/20 Page 2 of 2




                                             and
                                             David S. Dessen, Esq. (I.D. 17627)
                                             Dessen, Moses & Rossitto
                                             600 Easton Road
                                             Willow Grove, PA 19090
                                             Telephone: 215.496.2902
                                             Facsimile: 215.658.0747
                                             ddessen@dms-lawyer.com

                                             Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of March, 2020, the foregoing was sent to

counsel for Defendant via Electronic Mail:

                               Benjamin S. Hakimfar, Esq.
                                  Wurzak Hotel Group
                                    4200 City Avenue
                                Philadelphia, PA 19131
                          Benjamin.hakimfar@wurzakhotels.com



                                             /s/ Lawrence A. Fuller
                                             Lawrence A. Fuller, Esq., pro hac vice
                                             Fuller, Fuller & Associates, P.A.
                                             12000 Biscayne Boulevard, Suite 502
                                             North Miami, FL 33181
                                             Telephone: (305) 891-5199
                                             Facsimile: (305) 893-9505
                                             Lfuller@fullerfuller.com
                                             and
                                             David S. Dessen, Esq. (I.D. 17627)
                                             Dessen, Moses & Rossitto
                                             600 Easton Road
                                             Willow Grove, PA 19090
                                             Telephone: 215.496.2902
                                             Facsimile: 215.658.0747
                                             ddessen@dms-lawyer.com

                                             Attorneys for Plaintiff
